Robinson, J.
(concurring specially). The plaintiff and respondent, prosecutes this action as a taxpayer of Billings county to restrain the county auditor from paying to the several county officers (excepting the state’s attorney and sheriff) salaries based on the assessment of 1914, and not on the assessment of 1915, -which was less than in 1914.. The trial court decided in favor of the plaintiff, and the county auditor appeals.
The question is on the salary of the county officers for the year 1916. Whether it should be rated by the assessment of 1914 or the assessment-of 1915. The holding of the trial court is that in each year the salary is based on the assessment of the preceding year, and that in 1916. the salary was based on the assessment of 1915.
An assessment is made during the months of April and May of each, year, and in August of each year there is a meeting of the state board, of equalization to equalize the assessments in the different counties. And so there is in each year an assessment fixed by the state board of equalization, and on the basis of that assessment all taxes are levied and extended.
Prior to the enactment of chap. 112, Laws 1915, it seems that in-each year the salary of these county officers was justly rated according to the assessed value of the preceding year, and it is contended that for the year 1916 an exception was made by chap. 112, Laws 1915. The-purpose of chap. 112 was to regulate the salary of the several county officers according to the population of the county as shown by the-preceding official state and Federal census.
Sec. 8. The provisions of this act shall not apply to the present term of officers elected or appointed prior to the taking effect of this-act, and the salary of said officers shall be the same during the remainder-of their term for which they have been elected or appointed as they are-respectively receiving at the time this act takes effect (which was July 1st, 1915).
Then it is declared that in certain newly organized counties having-no adequate assessment on which to base salaries, the act shall take effect and be in force after its passage and approval. The act shows no purpose to change the salaries of those who- were then in office. It is claimed that such purpose is shown by § 3, chap. 254, Laws 1915. The title of chap. 254 is: (1) An Act to Limit Tax Levies during the-*650Years 1915 and 1916; (2) to Restrict Debt Limits; (3) to Regulate Salaries of tbe Officers and tbe Rights and Duties of Officials Now Dependent upon Assessed Yaluation.
As this act pertains to different subjects, it is in conflict with § 61 ■of the Constitution, which provides that no act shall have more than one subject, which shall be expressed in its title. Hence, we strike out .all that is said concerning chap. 254, and hold that under the statutes the salaries for 1916 were based on the preceding year, which was 1915. The judgment of the District Court is affirmed,